As filed with the Securities and Exchange Commission on January 28, 2011 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 EMCORE CORPORATION (Exact name of registrant as specified in its charter) New Jersey 22-2746503 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 10420 Research Road SE Albuquerque, New Mexico (Address of Principal Executive Offices) (Zip Code) EMCORE Corporation 2010 Equity Incentive Plan EMCORE Corporation Officer and Director Share Purchase Plan (Full title of the plans) Mark B. Weinswig Chief Financial Officer EMCORE Corporation 10420 Research Road SE Albuquerque, New Mexico 87123 (Name and address of agent for service) (505)332-5000 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): oLarge accelerated filer xAccelerated filer oNon-accelerated filer oSmaller reporting company CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered (1) Proposed maximum offering price per share (2) Proposed maximum aggregate offering price (2) Amount of registration fee(2) Common Stock, no par value This registration statement is being filed for purposes of registering 4,000,000 shares of Common Stock of EMCORE Corporation, issuable pursuant to our 2010 Equity Incentive Plan, as the same may be amended or restated (the “2010 Equity Incentive Plan”) and 500,000shares of Common Stock of EMCORE Corporation, issuable pursuant to our Officer and Director Share Purchase Plan, as the same may be amended or restated (the “DOPP”) (collectively, the “Plans”). Pursuant to Rule 416(a) under the Securities Act of 1933, as amended, this registration statement (the “Registration Statement”) also covers an indeterminate number of shares that may be offered or issued as a result of stock splits, stock dividends, or similar transactions. Estimated pursuant to Rule 457(h) and Rule 457(c) of the General Rules and Regulations under the Securities Act of 1933, as amended (the “Securities Act”), for the purpose of computing the registration fee, based on the average of the high and low sales price on The NASDAQ Global Market on January 25, 2011. This Registration Statement shall become effective upon filing in accordance with Rule 462(a) under the Securities Act of 1933. 2 INTRODUCTION Pursuant to General Instruction E of Form S-8, the registrant, EMCORE Corporation (the “Registrant”), is filing this Registration Statement with respect to the issuance of 4,000,000 shares of its common stock, no par value per share (the “Common Stock”), under the 2010 Equity Incentive Plan, as the same may be amended or restated (the “2010 Equity Incentive Plan”) and the issuance of 500,000shares of Common Stock, under the Officer and Director Share Purchase Plan, as the same may be amended or restated (the “DOPP”) (collectively, the “Plans”). PARTI INFORMATION REQUIRED IN THE SECTION10(a)PROSPECTUS Item 1.Plan Information The documents containing the information specified in PartI of FormS-8 have been or will be sent or given to participants in the Plans as specified by Rule428(b)(1)of the Securities Act. Such documents are not being filed with the Securities and Exchange Commission (the “Commission”) either as part of this Registration Statement or as prospectuses, or prospectus supplements pursuant to Rule424 of the Securities Act, but constitute (along with the documents incorporated by reference into this Registration Statement pursuant to Item 3 of PartII hereof) a prospectus that meets the requirements of Section10(a)of the Securities Act. Item 2.Registrant Information and Employee Plan Annual Information Upon written or oral request, any of the documents incorporated by reference in Item 3 of Part II of thisRegistration Statement (which documents are incorporated by reference in the Section 10(a) prospectus), other documents required to be delivered to eligible employees pursuant to Rule 428(b) or additional information about the Plans are available without charge by contacting:Secretary, EMCORE Corporation, 10420 Research Road SE, Albuquerque, New Mexico 87123 or by calling (505) 332-5000. 3 PARTII INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item3.Incorporation of Documents by Reference The following documents which have been filed (other than filings or portions of filings that are furnished under applicable SEC rules rather than filed) by the Registrant with the Commission pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”), are incorporated by reference herein and shall be deemed to be a part hereof: (a) The Registrant’s Annual Report on Form 10-K for the year ended September 30, 2010; (b) All Current Reports filed by the Registrant pursuant to Section 13(a) or 15(d) of the Exchange Act since September 30, 2010; and (c) The description of the Registrant’s Common Stock contained in the Registrant’ registration statement on Form 8-A filed with the Commission on February 26, 1997, including any amendments thereto or reports filed for the purpose of updating such description. In addition, all documents subsequently filed (other than filings or portions of filings that are furnished under applicable SEC rules rather than filed) by the Registrant with the Commission pursuant to Sections 13(a), 13(c), 14, and 15(d)of the Exchange Act, prior to the filing of a post-effective amendment to this Registration Statement, which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this Registration Statement and made a part hereof from their respective dates of filing (such documents, and the documents enumerated above, being hereinafter referred to as “Incorporated Documents”). Any statement contained in an Incorporated Document shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained herein or in any other subsequently filed Incorporated Document modifies or supersedes such statement. Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. Under no circumstances will any information filed under current Items 2.02 or 7.01 of Form 8-K be deemed incorporated herein by reference unless such Form 8-K expressly provides to the contrary. Item4.Description of Securities Not applicable. Item 5.Interests of Named Experts And Counsel Not applicable. Item 6.Indemnification of Directors And Officers The Company’s Restated Certificate of Incorporation and By-Laws include provisions (i) to reduce the personal liability of the Company’s directors for monetary damage resulting from breaches of their fiduciary duty, and (ii) to permit the Company to indemnify its directors and officers to the fullest extent permitted by New Jersey law.The Company has obtained directors’ and officers’ liability insurance that insures such persons against the costs of defense, settlement, or payment of a judgment under certain circumstances. 4 Item 7.Exemption from Registration Claimed Not applicable. Item 8.Exhibits Exhibit No.
